 



Exhibit 10.38.1
AMENDMENT NO. 3 TO CREDIT AGREEMENT
AND WAIVER
     This Amendment No. 3 and Waiver to Credit Agreement (this “Agreement”)
dated as of February 15, 2005 is made by and between NEUSTAR, INC., a Delaware
corporation having its principal place of business in Sterling, Virginia (the
“Borrower”), and BANK OF AMERICA, N.A., a national banking association organized
and existing under the laws of the United States (“Bank of America”), in its
capacity as administrative agent for the Lenders (as defined in the Credit
Agreement (as defined below)) (in such capacity, the “Administrative Agent”),
and each of the Lenders signatory hereto, and each of the Guarantors (as defined
in the Credit Agreement) signatory hereto.
WITNESSETH:
     WHEREAS, the Borrower, the Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated as of August 14, 2002, as
amended by Amendment No, 1 to Credit Agreement dated as of October 1, 2003 and
Amendment No. 2 to Credit Agreement dated as of August 30, 2004 (and as hereby
amended and as from time to time hereafter further amended, modified,
supplemented, restated, or amended and restated, the “Credit Agreement”;
capitalized terms used in this Agreement not otherwise defined herein shall have
the respective meanings given thereto in the Credit Agreement), pursuant to
which the Lenders have made available to the Borrower a revolving credit
facility, including a letter of credit facility; and
     WHEREAS, in respect of Amendment No. 2, the parties intended and agreed
that the Maturity Date under the Credit Agreement would be extended for
180 days; and
     WHEREAS, Amendment No. 2 contained an scrivener’s error and incorrectly
stated that the Maturity Date was amended to be “January 8, 2005” rather than
“February 15, 2005”; and
     WHEREAS, the Borrower desires to extend the Maturity Date until August 15,
2005, and
     WHEREAS, the Borrower has requested that the Credit Agreement he amended to
reflect such extension in the Maturity Date;
     WHEREAS, on February 1, 2005, the Borrower acquired Fiducianet, Inc., a
Delaware corporation for a purchase price of 52,200,000 in cash and 25,533 share
of common stock of the Borrower (the “Fiducianet Acquisition”) ; and
     WHEREAS, the Borrower has requested that the Lenders waive the requirements
of the Pledge Agreement and Section 7.12 of the Credit Agreement with respect to
the Fiducianet Acquisition;

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
     1. Amendments to Credit Agreement. Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:
     A. Section 1.11 is amended to restate the definition of “Maturity Date” in
its entirety to read as follows:
     “Maturity Date” means August 15, 2005.
     B. Section 8.03 is amended to restate clause (g) thereof in its entirety to
read as follows:
     (g) unsecured Indebtedness in an aggregate principal amount not to exceed
(i) 51,500,000 at any time outstanding during the period from the Closing Date
through and including December 31, 2002 and (ii) $2,500,000 at any time
outstanding after December 31, 2002 (but excluding from such amount up to
$3,000,000 of Indebtedness owing to Bank of America, N.A., and incurred by the
Borrower by an assumption of debt on behalf of NeuStar Funding, which
Indebtedness was originally incurred by NeuStar Funding pursuant to a Credit
Agreement dated as of October 1, 2003);
     2. Waiver of Joinder and Other Requirements with Respect to Fiducianet
Acquisition. Subject to the terms and conditions set forth herein, the Lenders
hereby waive (i) any Default arising under the Credit Agreement solely as a
result of the Fiducianet Acquisition and (ii) the requirements of Section 7..12
of the Credit Agreement with respect to Fiducianet, Inc. In addition, all
requirements of the Pledge Agreement with respect to the Subsidiary Securities
of Fiducianet, Inc. are hereby waived.
     3. Effectiveness: Conditions Precedent. The effectiveness of this Agreement
and the amendments to the Credit Agreement herein provided are subject to the
satisfaction of the following conditions precedent:
     (a) the Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:

  (i)   four (4) original counterparts of this Agreement, duly executed by the
Borrower, the Administrative Agent, each Guarantor and the Required Lenders; and
    (ii)   such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Administrative Agent
shall reasonably request; and

2



--------------------------------------------------------------------------------



 



     (b) all fees and expenses payable to the Administrative Agent and the
Lenders (including the reasonable fees and expenses of counsel to the
Administrative Agent estimated to date) shall have been paid in full (without
prejudice to final settling of accounts for such fees and expenses).
     4. Consent of the Guarantors. Each Guarantor hereby consents, acknowledges
and agrees to the amendments set forth herein and hereby confirms and ratifies
in all respects the Guaranty to which such Guarantor is a party (including
without limitation the continuation of such Guarantor’s payment and performance
when due of the obligations thereunder upon and after the effectiveness of this
Agreement and the amendments contemplated hereby) and the enforceability of such
Guaranty against such Guarantor in accordance with its terms.
     5. Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Agreement, the Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:
     (a) The representations and warranties made by the Borrower in Article VI
of the Credit Agreement and in each of the other Loan Documents to which it is a
party are true and correct on and as of the date hereof, except to the extent
that such representations and warranties expressly relate to an earlier date;
     (b) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 7.01 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably he expected to have
a Material Adverse Effect;
     (c) The Persons appearing as Guarantors on the signature pages to this
Agreement constitute all Persons who are required to be Guarantors pursuant to
the terms of the Credit Agreement and the other Loan Documents, including
without limitation all Persons who became Subsidiaries or were otherwise
required to become Guarantors after the Closing Date, and each of such Persons
has become and remains a party to a Guaranty as a Guarantor;
     (d) This Agreement has been duly authorized, executed and delivered by the
Borrower and the Guarantors and constitutes a legal, valid and binding
obligation of such parties, except as may be limited by genera’ principles of
equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and
     (e) No Default or Event of Default has occurred and is continuing.
     6. Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition,

3



--------------------------------------------------------------------------------



 



representation or warranty, Each of the parties hereto acknowledges that, except
as otherwise expressly stated in the Relevant Documents, no representations,
warranties or commitments, express or implied, have been made by any party to
the other. None of the terms or conditions of this Agreement may be changed,
modified, waived or canceled orally or otherwise, except in writing and in
accordance with Section 11.01 of the Credit Agreement,
     7. Full Force and Effect of Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms.
     8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
‘.hose signature appears thereon, and all of which shall together constitute one
and the same instrument.
     9. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Section 11.16 of the Credit Agreement.
     10. Enforceability. Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
     11. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.
     12. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Borrower, the Administrative Agent and each of the
Guarantors and the Lenders, and their respective successors, lea]
representatives, and assignees to the extent such assignees arc permitted
assignees as provided in Section 11.07 of the Credit Agreement.
[Signatures on following page.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to
Credit Agreement and Waiver to be made, executed and delivered by their duly
authorized officers as of the day and year first above written.
BORROWER:
NEUSTAR, INC.
By: /s/ Jeffrey E. Ganek                    
Name: Jeffrey E. Ganek
Title: Chairman
GUARANTORS:
BIZTELONE, INC.
By: /s/ Jeffrey E. Ganek                    
Name: Jeffrey E. Ganek
Title: CEO
NIGHTFIRE ACQUISITION CORPORATION
By: /s/ Jeffrey E. Ganek                    
Name: Jeffrey E. Ganek
Title: CEO

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
By: /s/ Barbara P. Levy                    
Name: Barbara P. Levy
Title: Senior Vice President
LENDERS:
BANK OF AMERICA, N.A.,
By: /s/ Barbara P. Levy                    
Name: Barbara P. Levy
Title: Senior Vice President

 